Broyles, J.
1. While the general relation between the parties may have been that of landlord and cropper (although this does not clearly appear in the record), yet so far as the particular property which was the subject-matter of this action was concerned no such relationship existed between them, but they were in fact partners.
(a) This being true, and the undisputed evidence showing that the tenant acquired possession of the property in dispute without fraud, and by virtue of a contract with the landlord, the possessory warrant taken out by the landlord should, on motion, have been dismissed. Owens v. Outlaw, 105 Ga. 477 (30 S. E. 427).
2. It being shown by the evidence that the tenant was clearly entitled to the possession of the property, the awarding of' the property to the landlord was contrary to law and the evidence, and the judge of the superior court should have sanctioned the certiorari. Judgment reversed.